13-3843-cv
Papaspiridakos v. Education Affiliates, Inc.

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 22nd
day of September, two thousand fourteen.

PRESENT:             JOSÉ A. CABRANES,
                     RAYMOND J. LOHIER, JR.,
                                  Circuit Judges,
                     PAUL A. ENGELMAYER,*
                                  District Judge.


NICK PAPASPIRIDAKOS,

                     Plaintiff-Appellant,

                                v.                                                No. 13-3843-cv

EDUCATION AFFILIATES, INC.,

                     Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                                       Nick Papaspiridakos, pro se, Middle Village,
                                                               NY.

FOR DEFENDANT-APPELLEE:                                        Jonathan L. Frank, Steven J. Kolleeny,
                                                               Skadden, Arps, Slate, Meagher & Flom LLP,
                                                               New York, NY.


          * The Honorable Paul A. Engelmayer, of the United States District Court for the Southern District of New

York, sitting by designation.
       Appeal from a judgment of the United States District Court for Eastern District of New
York (Raymond J. Dearie, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

         Appellant Nick Papaspiradakos, proceeding pro se, appeals from the District Court’s
September 12, 2013 entry of summary judgment dismissing his claims for breach of contract and
deceptive business practices, and September 30, 2013 order denying reconsideration. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         We review a grant of summary judgment de novo, viewing the facts “in the light most
favorable to the non-moving party and draw[ing] all reasonable inferences in that party’s favor.” Cox
v. Warwick Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment is appropriate
where “there is no genuine dispute as to any material fact and the movant is entitled to judgment as
a matter of law.” Fed. R. Civ. P. 56(a). “Where the record taken as a whole could not lead a rational
trier of fact to find for the non-moving party, there is no genuine issue for trial.” Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal quotations omitted). We review the
denial of a motion for reconsideration for abuse of discretion. Analytical Surveys, Inc. v. Tonga Partners,
L.P., 684 F.3d 36, 52 (2d Cir. 2012).

         Upon de novo review of the record and relevant case law, we conclude that the District Court
properly granted summary judgment in favor of defendant, substantially for the reasons stated in its
September 11, 2013 order. The District Court correctly found that it lacks subject-matter jurisdiction
over any claim that plaintiff was improperly dismissed from St. Paul’s School of Nursing. See Gertler
v. Goodgold, 487 N.Y.S.2d 565, 570 (1st Dep’t 1985) (“[I]nternal administrative and academic
determinations . . . are redressable, if at all, in an Article 78 proceeding, not a plenary action.”). It
also properly found that Papaspiradakos’s claims—for example, that one of St. Paul’s classrooms
contains only four microscopes and “a solitary plastic skeleton,” or that St. Paul’s faculty is
“disinterested, malicious, [and] intentionally incompetent”—either sound in inactionable educational
malpractice, fail to show breach of a specific promise, or are unsupported by the evidence. See
Hoffman v. Bd. of Ed. of City of New York, 49 N.Y.2d 121, 125 (1979); Paladino v. Adelphi Univ., 454
N.Y.S.2d 868, 873 (2d Dep’t 1982); see also Papaspiridakos v. Educ. Affiliates, Inc., No. 10 Civ. 5628,
2013 WL 4899136, at *4–*6 (E.D.N.Y. Sept. 11, 2013). Moreover, St. Paul’s display of a plaque
stating that it was a member of the National League of Nursing (which Papaspiradakos did not even
see until after he was suspended) is not a deceptive business practice because St. Paul’s was, in fact, a
member of the National League of Nursing in 2000.

       The District Court also did not abuse its discretion in denying Papaspiradakos’s motion for
reconsideration. Papaspiradakos’s motion merely attempted to relitigate questions already decided.

                                                     2
See Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (“[A] motion to reconsider should
not be granted where the moving party seeks solely to relitigate an issue already decided.”).

       We have considered all of the arguments raised by Papaspiridakos on appeal and find them
to be without merit. For the reasons stated above, we AFFIRM the District Court’s September 12,
2013 judgment and September 30, 2013 order denying reconsideration.1


                                                               FOR THE COURT:
                                                               Catherine O’Hagan Wolfe, Clerk




          1 We also deny as moot defendant’s motion to strike portions of Papaspiradakos’s appendix and brief (ECF

No. 47), inasmuch as any supplemental materials that Papaspiradakos may have submitted that were not before the
District Court do not affect our review and disposition of this case.

                                                          3